El Juez Asociado Su. del Tobo,
emitió la opinión del tribunal.
La acusación en este caso se presentó ante la Corte de Distritp de Arecibo, y, copiada en lo pertinente, dice así:
“El Fiscal formula acusación contra Eligió Menéndez y *84Francisco A. García por nn delito menos grave, comprendido' en la sección 25 de la ley para proveer lo necesario para inscripciones y elecciones, aprobada en marzo 8 de 1906 come-tido como signe:
“El 8 de julio del presente año Eligió Menéndez y Francisco A. García eran los agentes nombrados que componían la junta de ins-cripciones del precinto segundo de Arecibo, con el fin de inscribir electores para las elecciones generales que se celebrarán en Puerto Rico el 5 de noviembre de 1912 y los dichos Eligió Menéndez y Francisco A. García allí y entonces, ilegal y criminalmente, inscribieron al individuo Carlos Medina como elector en el registro de electores del dicho segundo precinto de Arecibo, sin que el referido Carlos Medina compareciera personalmente a inscribirse durante las horas seña-ladas para inscripción, ante la junta de inscripciones el 8 de julio de 1912, formada por los referidos acusados Eligió Menéndez y Francisco A. García.
“Este hecho ocurrió en Arecibo, Distrito Judicial del mismo nombre. ’ ’
Celebrada la vista, se dictó sentencia en 1 de noviembre de 1912 condenando a los acusados como autores del delito que se les imputara, a pagar cada uno la multa de $250 y en de-fecto de pago a sufrir un día de cárcel por cada dólar y medio que dejaren de satisfacer. Contra esa sentencia se interpuso el presente recurso de apelación.
Los apelantes no comparecieron al acto de la vista del recurso, ni lian presentado alegatos escritos en apoyo del mismo. Tampoco prepararon de acuerdo con la ley pliego' alguno de excepciones, ni relación de hechos. Examinada la transcripción aparece que el secretario de la corte de dis-trito además de la acusación, de la sentencia y del escrito de apelación, incluyó en ella copias de ciertas mociones y ex-cepciones que los acusados presentaron a la corte sentencia-dora y que la corte resolvió en contra de los acusados. En las mociones se suscita la cuestión legal de -la procedencia de un juicio por jurado en esta causa y en las excepciones. *85se alega que los hechos consignados en la acusación no son constitutivos de delito.
Para que este Tribunal Supremo pudiera considerar las mociones con respecto a la procedencia del juicio por jurado, hubiera sido necesario, de acuerdo con la jurisprudencia establecida en el caso de El Pueblo v. Guzmán, 15 D. P. R. 295, que se hubieran incluido en un pliego de excepciones o expo-sición del caso tramitados de acuerdo con la ley.
Esto, no obstante, en pro de la justicia hemos estudiado la cuestión suscitada, y, a nuestro juicio, fué resuelta debida-mente por la corte de distrito.
Los acusados en primer término alegan que aceptando que el hecho que se les ha imputado constituya un delito de misdemeanor, como tal delito está castigado con prisión de, tres meses a dos años tienen derecho a que los juzgue un jurado, de acuerdo con la sección 2 de la ley estableciendo el juicio por jurado en Puerto Rico, de 12 de enero de 1901. Si lo preceptuado en dicha sección estuviera vigente, la conten-ción de los acusados estaría bien fundada; pero a partir de la promulgación del Código de Enjuiciamiento Criminal en el año de 1902, sólo las cuestiones de hecho en casos de delito grave pueden ser juzgadas por el jurado, y para que el hecho imputado a los acusados constituyera un delito grave tendría que estar castigado con pena de presidio y no de prisión como lo está. Artículos 13, .14, 15 y 16 del Código Penal y 178 del Código de Enjuiciamiento Criminal.
Los acusados alegan en segundo término que el hecho que se les ha imputado no es constitutivo del delito de misdemeanor, castigado en la sección 89 de la ley para proveer lo necesario para inscripciones y elecciones, aprobada en 8 de marzo de 1906, sino del de felony previsto y penado en el artículo 161 del Código Penal. Los acusados han sido per-seguidos por una infracción a la sección 25 de la citada ley electoral de 1906 y la pena para tal infracción está claramente fijada en la sección 89 de la misma ley. Es verdad que dicha sección 89 dispone £íque si la infracción estuviere comprendida *86en el Código Penal de Puerto Rico, habrán de aplicarse las penas comprendidas en dicho Código,” pero también es verdad que en la acusación no se alega que los acusados dejaron ni se negaron a cumplir una obligación impuéstales por la ley, ni que al inscribir ál elector Carlos Medina obraron fraudulen-tamente, circunstancias que hubieran sido necesarias para que el hecho saliera de la esfera menos grave del misdemeanor previsto y castigado en las secciones 25 y 89 de la ley electoral, y entrara en la más grave del felony a que se refiere eL artículo 161 del Código Penal.
Las excepciones tampoco fueron incluidas debidamente en la transcripción, pero como envuelven una cuestión fundamental que nosotros estamos obligados a estudiar, aun cuando no hubiera sido promovida por ninguna de las partes, proce-deremos a considerarlas y a resolverlas. En ellas se alega, como hemos dicho, que los hechos consignados en la acusación no son constitutivos de delito público.
La sección 25 de la ley electoral de 1906 dispone que £<el elector que desee inscribirse comparecerá ante la junta de inscripciones durante las horas señaladas en cualquier día de inscripción y será deber de dicha junta inscribir el nombre de dicho elector.”
En tal virtud, para que pueda inscribirse un elector de .acuerdo con la ley, es necesario que el elector comparezca personalmente ante la junta, y es bien claro, que si la junta inscribe a una persona como elector sin que el elector com-parezca ante ella personalmente, infrinje la ley y cae dentro de la sanción establecida por la sección 89 de la misma que prescribe que “cualquier funcionario designado por esta ley, que fuera negligente, o faltare al debido cumplimiento de los deberes que le han sido impuestos por ella; y todo funcio-nario de elecciones u‘ otras personas que, en alguna forma, violasen las disposiciones de la presente ley, o los reglamen-tos que dicte el Consejo Ejectivo, incurrirán en una multa de $100 a $2,000, o en prisión de tres meses a dos años, o en ambas penas a la vez.”
*87Habiendo llegado a las anteriores conclusiones, no apare-ciendo que se baya cometido ningún error fundamental en esta cansa, debe declararse sin lngar el recurso establecido y confirmarse la sentencia apelada.

G on firmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.